Citation Nr: 1540537	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  14-07 045	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2012 Board decision that denied entitlement to service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.



REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The moving party in this case, the Veteran, served on active duty from May 1967 to December 1968.  In a September 2012 decision, the Board denied entitlement to service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  In a December 2012 written statement, the moving party filed a Motion with the Board to revise the September 2012 Board decision on the basis that the decision was clearly and unmistakably erroneous with regard to the above issues.


FINDINGS OF FACT

1. In a decision dated in September 2012, the Board denied the Veteran's claims of entitlement to service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.

2.  At the time of the September 2012 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The September 2012 Board decision was not clearly and unmistakably erroneous in denying entitlement to service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 20.1403 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, a Motion for reversal or revision of a prior Board decision due to CUE is not a claim, but rather is a collateral attack on the prior decision.  Thus, the VCAA does not apply to the instant Motion alleging CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Accordingly, further discussion of the VCAA is not necessary.

Legal Criteria and Analysis

A Motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision; the legal or factual basis for such allegations; and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a).

Clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Generally, clear and unmistakable error is shown when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis: A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist: The Secretary's failure to fulfill the duty to assist; and (3) Evaluation of evidence: A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

The moving party alleges that there was CUE in the Board's September 2012 decision.  He argues that the Board did not consider all of the evidence of record when it denied service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, based upon the Board's finding that he did not have peripheral neuropathy of any upper or lower extremity.  Specifically, he alleges that the Board failed to consider a private June 2012 treatment report in its September 2012 decision.  Therefore, he alleges that he should have been awarded service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity as secondary to his service-connected type II diabetes mellitus.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In its September 2012 decision, the Board found that, although the Veteran had asserted experiencing symptoms of peripheral neuropathy in each upper and lower extremity (which he believed was related to his service-connected type II diabetes mellitus), the competent and probative evidence indicated that the Veteran did not have peripheral neuropathy of any upper or lower extremity.  Specifically, the Board thoroughly evaluated all of the pertinent evidence of record in existence at that time, including a detailed analysis of private and VA treatment records, VA examination reports (dated in August 2005, June 2011, and October 2011), hearing testimony from the Veteran, and a private June 2012 treatment report (the same one that was referenced in the Motion alleging CUE).  In conducting this thorough evaluation, the Board noted that the only evidence supporting a finding of current peripheral neuropathy in any of the Veteran's extremities was the private June 2012 treatment report (which noted findings "supportive of peripheral neuropathy in the feet, most likely related to his diabetes"), but the Board determined that this report was entitled to no probative value based upon inconsistencies within the report itself with regard to the right lower extremity, a lack of adequate explanation of pertinent symptoms with regard to the left lower extremity, and a lack of any discussion regarding either the right or left upper extremity.  Therefore, the Board concluded that the criteria for service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity were not met, and consequently denied service connection for these disabilities.

The Board notes that the Veteran referenced various "research/articles" to support his December 2012 CUE Motion and submitted additional pertinent evidence in April 2014, consisting of private treatment records dated in May 2013 and June 2013.  However, such evidence cannot be considered with regard to the instant Motion alleging CUE in the Board's September 2012 decision because such evidence was not before the Board at the time of the September 2012 Board decision and therefore could not be considered by the Board at that time.

As noted above, the argument advanced by the moving party is that the Board did not consider all of the evidence of record (specifically, the private June 2012 treatment report) when it denied service connection for peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity in its September 2012 decision.  In essence, the moving party disagrees with how the Board evaluated the evidence.  By definition, this cannot provide a basis for CUE.

Regarding the Veteran's argument, raised in a December 2012 statement, that the VA examiners who examined him during the period of his service connection claims did not properly test him for peripheral neuropathy, the Board in its September 2012 decision determined that the duties imposed on VA by the VCAA to notify and assist the Veteran had been considered and satisfied, and no deficiencies in the August 2005, June 2011, or October 2011 VA examination reports were noted at that time.  Regardless, any allegation with respect to the failure in the duty to assist, such as not providing a specific neurological diagnostic test that would have revealed a peripheral neuropathy disability, is not grounds for finding CUE.  A breach of VA's duty to assist cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. § 20.1403(c) and (d) (citing as example that VA's failure to fulfill the duty to assist does not constitute CUE.)   

In summary, the Board considered all of the existing evidence of record and provided adequate reasons and bases for its September 2012 decision which denied the Veteran's claims of service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  At the time of the September 2012 decision, the correct facts, as they were known at the time, were before the Board, and the Board correctly applied the statutory and regulatory provisions extant at the time, such that the outcome of the claims would not have been manifestly different but for the alleged error.  Therefore, the benefit sought by the Motion for revision of the September 2012 Board decision on the basis of CUE must be denied.



ORDER

In the absence of CUE in a September 2012 Board decision (which denied service connection for the following, to include as secondary to service-connected type II diabetes mellitus: peripheral neuropathy of the right upper extremity, peripheral neuropathy of the left upper extremity, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity), the Motion for revision of that decision based on CUE is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



